ORDER

PER CURIAM.
Matthew Johnson (Claimant) appeals from the decision of the Labor and Industrial Labor’s Commission (Commission), affirming the dismissal of Claimant’s appeal of the denial of unemployment compensation benefits. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission’s decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).